Citation Nr: 1639875	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for erectile dysfunction due to a radical prostatectomy performed by VA on March 21, 2006.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for urinary incontinence due to a radical prostatectomy performed by VA on March 21, 2006.

3.  Entitlement to a compensable evaluation for radical prostatectomy with intraoperative rectal injury status post temporary diverting loop ileostomy prior to February 22, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2010 that addressed the section 1151 issues.

The case was before the Board most recently in July 2014.  At that time, the Board granted disability compensation pursuant to the 38 U.S.C.A. § 1151 for a rectal injury, and for back and hip pain.  The Board also remanded the remaining section 1151 issues to obtain an actual signed consent form (not an electronic summary), or a legible copy thereof, for the March 21, 2006 procedure.  The Board notes the March 2006 consent form has been received in compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an August 2014 rating decision implemented the Board's grant of the claim for a rectal injury due to the March 21, 2006 procedure, with a noncompensable rating effective March 21, 2006.  After the Veteran appealed for a higher rating, the RO issued a May 2016 rating decision which increased the rating to 30 percent, effective February 22, 2016.  The RO then issued a statement of the case with regard to the issue in May 2016.  Thereafter, the Veteran completed a May 2016 substantive appeal requesting a BVA hearing at a local VA office (Travel Board hearing).  Thus, the Board takes jurisdiction of the issue and a remand is required so that the Veteran may be afforded a Travel Board hearing specifically for the increased rating claim.

Lastly, the Board notes the Veteran was previously represented by Veterans of Foreign Wars of the United States.  However, in November 2013, the Veteran's representative submitted a statement to the RO in which it revoked its power of attorney.  Thereafter, in February 2015, the Veteran appointed attorney Robin Hood as his new representative.

The issue of an increased rating for the prostatectomy is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran underwent a radical retropubic prostatectomy at the VA Medical Center (VAMC) in Jackson, Mississippi, on March 21, 2006, for treatment of prostate cancer.

2.  The Veteran has additional disabilities, namely erectile dysfunction and urinary incontinence, as a result of his radical prostatectomy.

3.  The additional disabilities incurred by the Veteran were reasonably foreseeable complications of his radical retropubic prostatectomy and he signed a March 2006 consent form which listed the disabilities as risks.

4.  The Veteran's additional disabilities were not the result of VA negligence, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for urinary incontinence have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, treatment, or examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, treatment, or examination without the veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of §17.32 of this chapter.  Minor deviations from the requirements of §17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  n38 C.F.R. § 3.361(d)(2).

Under § 1151, the presumption of regularity may not be invoked in determining whether a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence is a generic consent form that was filled out properly.  However, a physician's failure to advise a veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the patient's physical condition, age, or other individual factors.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Facts

The Veteran has been diagnosed with erectile dysfunction and stress urinary incontinence.  The physicians who have provided opinions in this matter, agree that his erectile dysfunction and urinary incontinence are additional disabilities which are the result of the radical prostatectomy performed by VA at the Jackson VAMC on March 21, 2006.

On March 21, 2006, VA performed a radical prostatectomy to treat prostate cancer.  VA treatment records indicate that the Veteran gave informed consent prior to the procedure on March 10, 2006.  The consent form signed by the Veteran included a list of known risks of the treatment/procedure, including impotence (the inability to have or keep an erection of the penis) with possible shortening of penile length from poor erection; and incontinence (loss of urinary control).

During the procedure, the Veteran sustained a rectal injury and general surgery was consulted for primary rectal repair and diverting loop ileostomy.  Postoperatively the Veteran developed a bladder neck contracture which required cystoscopy with dilation, which occurred May 18, 2006.  He subsequently underwent reversal of loop ileostomy on June 8, 2006.  He then developed a ventral hernia and underwent a ventral hernia repair on May 4, 2007.  The urology notes indicated the Veteran developed stress urinary incontinence and erectile dysfunction following surgery.  Most recently, the Veteran underwent placement of an inflatable penile prosthesis on July 21, 2011 due to organic impotence, following the radical prostatectomy procedure.

The Veteran has undergone several VA examinations related to the claims.  He was afforded an August 2006 VA examination, in which the examiner diagnosed the Veteran status post radical prostatectomy; intra-operative rectal injury status post temporary diverting loop ileostomy, resolved; and urinary incontinence and erectile dysfunction secondary to radical prostatectomy.

In the February 2012 VA examination, the examiner diagnosed the Veteran with erectile dysfunction, neoplasms of the male reproductive system and urinary incontinence.  He noted the Veteran has a voiding dysfunction, which manifests by urine leakage and requires absorbent material which must be changed 2 to 4 times per day.  He further noted daytime voiding interval less than 1 hour and nighttime awakening to void 2 times per night.  The examiner explained that voiding and erectile dysfunction are due to the March 21, 2006, radical prostatectomy, and the penile deformity and penile implant are due to erectile dysfunction.

The examiner further concluded that the rectal tear which occurred during the March 2006 procedure was foreseeable, would have been discussed in connection with informed consent procedures and was not the result carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.

The Board remanded the claim in November 2013 for an additional VA opinion to discuss each residual of the radical prostatectomy.  Thereafter, a December 2013 VA opinion was obtained.  The examiner diagnosed the Veteran with stress urinary incontinence requiring 1-2 pads daily, as well as erectile dysfunction, although his inflatable penile prosthesis was working well.  He indicated the March 2006 intra-operative rectal injury status post diverting loop ileostomy was proximately caused by an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen.  He noted there was no evidence to suggest the rectal injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  He stated the rectal injury was a rare and unfortunate complication of the radical retropubic prostatectomy which was adequately repaired as the Veteran does not have any residual effects.  Due to the rarity of the injury, he noted, it is the type of risk that a reasonable health care provider would less likely than not have disclosed in connection with informed consent procedures.

The examiner went on to report, that the Veteran's stress urinary incontinence and erectile dysfunction are very common side effects of radical retropubic prostatectomy and can be found in approximately 50 percent of men postoperatively.  He indicated there is no reason to believe that the Veteran's stress urinary incontinence and erectile dysfunction were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  He concluded stress urinary incontinence and erectile dysfunction are both the types of risks that a reasonable health care provider would have disclosed in connection with informed consent procedures.

Analysis

The Board notes there are several ways to meet the proximate causation requirement of section 1151(a)(1)(A)(i):  show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz, 26 Vet. App. at 362.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

As noted above, the Board finds that the Veteran had additional disability following the March 21, 2006 prostatectomy, which included erectile dysfunction and stress urinary incontinence.  As these additional disabilities were caused by the procedure, this element is met for both claims.

Although there was the resultant additional disability, and unlike for the claims granted in the Board's July 2014 decision, the probative medical evidence supports that the risks of erectile dysfunction and urinary tract infection are known complications of a prostatectomy.  The December 2013 VA examiner indicated stress urinary incontinence and erectile dysfunction are very common side effects of a radical retropubic prostatectomy and can be found in approximately 50 percent of men postoperatively.  Thus, the events were reasonably foreseeable.  Further, the consent form signed by the Veteran on March 10, 2006 listed erectile dysfunction and urinary incontinence as risks associated with the procedure.  As such, informed consent was shown.

The Board finds that the opinion of the December 2013 examiner to be highly probative on the matters of fault and foreseeability.  His thorough medical opinion, after reviewing the claims file, is highly persuasive as it reflects consideration of all relevant facts and evidence and a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent that the Veteran contends VA physicians negligently caused additional disability, the Board notes lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of medical carelessness, negligence, lack of proper skill, error in judgment, or any other fault on the part of VA, falls outside the realm of common knowledge of a lay person, as it is a medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the December 2013 VA examiner's opinion is more probative than a lay opinion.

The Board finds that a preponderance of the evidence is against a finding that the Veteran has additional disability which was the result of negligence, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  As noted, the December 2013 VA examiner indicated there is no reason to believe that the Veteran's stress urinary incontinence and erectile dysfunction were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Thus, the examiner's opinion weighs against any negligence or other instances of fault by VA physicians.  As noted, the opinion is highly persuasive as the examiner explained his conclusions based on medical expertise and appropriate medical standard.

In sum, the Board finds there is insufficient evidence showing negligence on the part of VA; the Veteran was informed of the risks of the procedure, including erectile dysfunction and urinary incontinence; and the Veteran's additional disabilities were reasonably foreseeable events of the surgery.  While the surgery may not have been optimal, that is not the standard for compensation benefits under 38 U.S.C.A. § 1151.

Based on the evidence, the Board finds that the Veteran's additional disabilities caused by the March 21, 2006 procedure were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment; nor were they not reasonably foreseeable; and the informed consent procedures were followed.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for urinary incontinence, is denied.


REMAND

As noted in the introduction, the Veteran filed a May 2016 substantive appeal in which he indicated he wanted a Board hearing at a local office.  Therefore, the claim will be remanded for the requested hearing for this specific claim as the Veteran already had a hearing for the claims decided herein.

Accordingly, this issue is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


